TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00239-CV



                                       In re C. L. H., a Minor


            FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           NO. 09-405-FC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Vernard Brown, Jr., seeks to appeal from the trial court’s order denying his

request for a bench warrant in a suit affecting the parent-child relationship. This Court’s jurisdiction

is limited to the review of final judgments and certain interlocutory orders signed by the trial court.

See Tex. Civ. Prac. & Rem. Code Ann. § 51.012 (West Supp. 2009), § 51.014 (West 2008); see also

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A ruling on a motion for a bench

warrant is not an independently appealable order. See Ewing v. State, No. 10-09-00045-CR, 2009

Tex. App. LEXIS 2372, at *1 (Tex. App.—Waco Apr. 8, 2009, no pet.) (mem. op., not designated

for publication). On February 9, 2010, we notified Brown that the appellate record in this case does

not appear to contain a final or otherwise appealable order. Brown’s written response fails to

demonstrate that an appealable order has been signed by the trial court. Accordingly, this appeal is

dismissed for want of jurisdiction.
                                           __________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: March 11, 2010




                                                2